Name: Council Regulation (EU) 2015/1961 of 26 October 2015 amending Regulation (EU) 2015/104 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: international law;  fisheries;  natural environment
 Date Published: nan

 31.10.2015 EN Official Journal of the European Union L 287/1 COUNCIL REGULATION (EU) 2015/1961 of 26 October 2015 amending Regulation (EU) 2015/104 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) According to the most recent scientific advice from International Council for the Exploration of the Sea (ICES), herring in ICES division IIIa is within safe biological limits within the meaning of Article 4(18) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1). That stock should therefore be identified in Annex I to Council Regulation (EU) 2015/104 (2) for the purposes of applying the derogation provided for in Article 15(8) of Regulation (EU) No 1380/2013. (2) The most recent scientific advice from ICES also indicates that a limited increase of the 2015 total allowable catch (TAC) for herring in ICES divisions VIIg, VIIh, VIIj and VIIk is possible and is consistent with the objectives of the common fisheries policy, set out in Article 2(2) of Regulation (EU) No 1380/2013. (3) The stock of plaice in ICES division VIId was benchmarked in 2015. Now, maximum sustainable yield advice and the most recent scientific advice from ICES indicate a significant increase in the stock. One of the consequences of that increased abundance is that there are significant discards when plaice is caught as by-catch. It is therefore appropriate to increase to the TAC for plaice in ICES divisions VIId and e to a level that would reduce discards without negatively affecting the stock of plaice or other stocks in the same area. (4) On 30 June 2015, ICES issued advice concerning sprat in Union waters of ICES division IIa and ICES subarea IV covering the period from July 2015 to June 2016. That advice allows for a total amount of wanted catches of 506 000 tones and is mainly due to record high recruitment, new estimations of mortality and updated model inputs. (5) The TAC for sprat in Union waters of ICES division IIa and ICES subarea IV for the year 2015 is currently fixed at 227 000 tones by Regulation (EU) 2015/104. On the basis of the ICES advice of 30 June 2015, that TAC should be increased to optimise harvesting of that stock. (6) Since the ICES advice of 30 June 2015 covers the period from July 2015 to June 2016, only part of the maximum amount of catches advised by ICES should be taken into account to increase the fishing opportunities for the year 2015. (7) TAC for Norway pout in ICES division IIIa and Union waters of division IIa and subarea IV currently applies from 1 January to 31 October 2015. As the ICES advice will be issued only in the last quarter of 2015, the application period of the current total allowable catch for Norway pout in that area should be extended until the end of 2015. (8) Following a transfer from Norway, Union vessels will be allowed to fish 1 500 tonnes of redfish in Norwegian waters of ICES subareas I and II. (9) Regulation (EU) 2015/104 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) 2015/104 is amended as follows: (1) Annex IA is amended as follows: (a) the fishing opportunities table for herring (Clupea harengus) in IIIa is replaced by the following: Species: Herring (3) Clupea harengus Zone: IIIa (HER/03A.) Denmark 18 034 (4) Germany 289 (4) Sweden 18 865 (4) Union 37 188 (4) Norway 5 816 Faroe Islands 600 (5) TAC 43 604 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 7(3) of this Regulation applies (b) the fishing opportunities table for herring (Clupea harengus) in VIIg, VIIh, VIIj and VIIk is replaced by the following: Species: Herring Clupea harengus Zone: VIIg (6), VIIh (6), VIIj (6) and VIIk (6) (HER/7G-K.) Germany 213 France 1 185 Ireland 16 591 The Netherlands 1 185 United Kingdom 24 Union 19 198 TAC 19 198 Analytical TAC Article 7(3) of this Regulation applies (c) the fishing opportunities table for plaice (Pleuronectes platessa) in VIId and VIIe is replaced by the following: Species: Plaice Pleuronectes platessa Zone: VIId and VIIe (PLE/7DE.) Belgium 1 018 (7) France 3 395 (7) United Kingdom 1 810 (7) Union 6 223 TAC 6 223 Analytical TAC (d) the fishing opportunities table for Sprat (Sprattus sprattus) and associated by-catches in Union waters of IIa and IV is replaced by the following: Species: Sprat and associated by-catches Sprattus sprattus Zone: Union waters of IIa and IV (SPR/2AC4-C) Belgium 3 929 (8) Denmark 310 987 (8) Germany 3 929 (8) France 3 929 (8) The Netherlands 3 929 (8) Sweden 1 330 (8) (9) United Kingdom 12 967 (8) Union 341 000 Norway 9 000 TAC 350 000 Analytical TAC Article 7(3) of this Regulation applies (e) footnote 3 in the fishing opportunities table for Norway pout (Trisopterus esmarki) and associated by-catches in IIIa; Union waters of IIa and IV shall be deleted. (2) in Annex IB, the fishing opportunities table for redfish (Sebastes spp.) in Norwegian waters of ICES subareas I and II is replaced by the following table: Species: Redfish Sebastes spp. Zone: Norwegian waters of I and II (RED/1N2AB.) Germany 766 Spain 95 France 84 Portugal 405 United Kingdom 150 Union 1 500 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply&#x2019; Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 October 2015. For the Council The President C. DIESCHBOURG (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (OJ L 22, 28.1.2015, p. 1). (3) Catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (4) Special condition: up to 50 % of this amount may be fished in Union waters of IV (HER/*04-C.). (5) May only be fished in the Skagerrak (HER/*03AN.). (6) This zone is increased by the area bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (7) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 1 % of the quota allocated to that Member State, under the conditions set out in Chapter II of Title II of this Regulation. (8) Without prejudice to the landing obligation, catches of dab and whiting may be counted against up to 2 % of the quota (OTH/*2AC4C), provided that not more than 9 % in total of this quota for sprat is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. (9) Including sandeel.